IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SHERRI COLLINS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1744

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 2, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Sherri Collins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      In light of the lower tribunal’s order granting an evidentiary hearing on

petitioner’s pending motion for postconviction relief, we deny the petition for writ of

mandamus on the authority of Munn v. Florida Parole Commission, 807 So. 2d 733

(Fla. 1st DCA 2002). However, we encourage the circuit court to promptly schedule

the evidentiary hearing it has granted and to dispose of the matter pending before it as

promptly as circumstances permit.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.